DAWKINS, Chief Judge.
The issue as to whether the accident in this case was due, proximately, to the negligence of the plaintiff or the defendant insured was one for the jury, since I 'believe that there was substantial evidence to support either conclusion. Therefore, the motion for judgment notwithstanding the verdict will be denied.
However, as stated at the oral argument of these motions, I am of the view that the amount of the verdict, in the light of decisions by the state courts of last resort in similar cases, where the injuries were even more extensive, was excessive. If the plaintiff, Mrs. William J. Prather, shall enter a remittitur of $2,500 of the $5,000 awarded by the jury on or before twenty days from this date, the motion for new trial will be denied. The recovery by the husband plaintiff for damages to the car will not be disturbed.
In default of such entry, the motion for new trial will be granted.